                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DAVID THOM, CRYSTAL THOM,
 WILLIAM CADWALLADER,
 ROBERT L. WENTWORTH, RAYMOND BOYLE,
 and MICHAEL O’GRADY,

                              Plaintiffs,
        v.

 DANIEL GARRIGAN, CHARLES POCHES,
 MATTHEW FOSTER, PETER HIBNER,
 ROBIN KVALO, BRAD MEIXNER, SUSAN CONNER,
 SHAWN MURPHY, KENNETH MANTHEY,
 JASON STENBERG, ROBERT BAGNELL,
 KEITH KLAFKE, BENJAMIN NEUMANN,
                                                                  OPINION and ORDER
 KEVIN TODRYK, PETER WARNING,
 PETER BARTACZEWICZ, ANTHONY BRAUNER,
                                                                       18-cv-368-jdp
 MICHAEL SCHULZ, DAWN WILCOX, MARIE MOE,
 SCOTT KLICKO, BRIAN NOLL,
 ROGER BRANDNER, JOSEPH RUF,
 JORDAN HAUETER, LEDA WAGNER,
 DOUGLAS JARZYNSKI, DAVID CLARK,
 MICHAEL HAVERLEY, MARK SMIT,
 ALEXANDER AGNEW, BENJAMIN OETZMAN,
 TERRI PULVERMACHER, MAX JENANASCHET,
 CORY MILLER, GREGORY BISCH,
 THOMAS M. DRURY, CHARLES MILLER,
 KATHRYN E. MILLER, ROBERT BECKER,
 CHARLES CHURCH, and MARK HAZELBAKER,

                              Defendants.


       In this civil action for injunctive and declaratory relief, plaintiffs David Thom, Crystal

Thom, William Cadwallader, Robert Wentworth, Raymond Boyle, and Michael O’Grady have

raised numerous federal and state constitutional claims against 40 defendants associated with

numerous local government entities, including the City of Portage, Portage School District,

Columbia County, the City of Lodi, the Village of Pardeeville, and Marquette County. On
March 25, 2019, I issued an order that granted, in part, defendants’ motion to dismiss several

of plaintiffs’ claims for failure to state a claim upon which relief could be granted and as barred

by the applicable statute of limitations. Dkt. 100. I explained that plaintiffs’ remaining

allegations could be grouped into the following categories of claims:

           •   Lawsuit 1: Plaintiffs’ challenge to searches and seizures performed in schools by
               local law enforcement and a multi-county drug task force, including targeted
               searches, seizures, and interrogations of plaintiffs David and Chrystal Thom and
               plaintiff O’Grady’s vehicle and children (Counts 1, 2, and 3);

           •   Lawsuit 2: Plaintiff Wentworth’s claim that his business has been targeted for
               excessive surveillance and that his customers and employees have been harassed
               by local law enforcement (Count 6);

           •   Lawsuit 3: Plaintiff O’Grady’s challenge to the Portage High School’s parking
               permit policy and the ticket he received (Count 7);

           •   Lawsuit 4: Plaintiff Boyle’s challenge to a Village of Pardeeville ordinance
               relating to riding lawn mowers and a ticket he received (part of Count 8);

           •   Lawsuit 5: Plaintiff Boyle’s challenge to a warrantless entry into his residence
               and a subsequent unlawful arrest (part of Count 8); and

           •   Lawsuit 6: Plaintiffs’ claim that defendants Church, Hazelbaker, and other
               defendants have taken various actions in retaliation for plaintiffs filing this
               lawsuit (supplement to complaint, Dkt. 64).

       Because these claims could not proceed together in the same lawsuit and many of

plaintiffs’ allegations were argumentative and confusing, I dismissed the remainder of plaintiffs’

amended complaint without prejudice under Rules 8 and 20 of the Federal Rules of Civil

Procedure. I explained that if plaintiffs wanted to proceed with their lawsuit, they needed to:




                                                2
       (1) identify which single lawsuit from the list above that they wish to proceed with
       under this case number;

       (2) draft an amended complaint that complies with Rule 8 and includes only the
       allegations related to the single lawsuit on which plaintiffs will proceed under this case
       number; and

       (3) explain whether they will proceed with the other lawsuits under new case numbers.

       Plaintiff O’Grady responded to the March 25 order by filing a response, Dkt. 101, a

motion for extension of time to respond, Dkt. 102, and a proposed amended complaint relating

to Lawsuit 3 above, Dkt. 105. Plaintiffs Crystal Thom and David Thom also filed a motion for

extension of time, Dkt. 103, and joined O’Grady in filing a proposed amended complaint

related to Lawsuit 1, Dkt. 104. Plaintiff Boyle filed his own motion for extension of time, Dkt.

106, stating that he intends to pursue Lawsuits 4 and 5. All of the plaintiffs then joined with

three new proposed plaintiffs––Joann Winter, Robert Zeier, and John Gruber––to file a motion

requesting leave to file a new complaint challenging the constitutionality of a Wisconsin

statute. Dkt. 107 and Dkt. 108. Finally, O’Grady, Crystal Thom, David Thom, Boyle, Zeier,

Winter, and Gruber filed proposed complaints alleging that they had been retaliated against

for filing this case and for other protected activity. Dkt. 109 and Dkt. 110.

       I am denying all of the pending motions because they do not comply with the

instructions I gave in the March 25 order. Instead of choosing one of the six lawsuits identified

above and filing a single amended complaint, plaintiffs have filed several complaints within

this case. It appears that plaintiffs wish to proceed on all of the lawsuits identified above, in

addition to new claims regarding Wisconsin statutes and acts of retaliation. But plaintiffs have

submitted only one filing fee and can proceed under case number 18-cv-368-jdp with only one

of the lawsuits identified above. There can be only one operative complaint in this case.



                                               3
       I will give plaintiffs one more opportunity to identify which single lawsuit they wish to

proceed with in this case. They may do so by submitting a letter identifying which of the

proposed amended complaints (by docket number) that they wish to proceed with under this

case number, or by filing a new proposed amended complaint. In light of the confusion and

delay caused by the numerous filings by plaintiffs, I will not consider multiple filings by

different subsets of plaintiffs. All plaintiffs must sign the letter and all plaintiffs who intend to

continue as plaintiffs must sign the proposed amended complaint. After the court receives

plaintiffs’ response, I will review the amended complaint and determine whether the case they

choose may proceed further.

       If plaintiffs want to pursue any claims in addition to the claims on which they will

pursue under this case number, plaintiffs must file complaints in new cases and pay a separate

filing fee for each of the cases that they want to pursue. Plaintiffs should know that O’Grady

is subject to a filing restriction that requires him to pay filing fees in full before he may proceed

with any case in any court in the Seventh Circuit. See O’Grady v. Habeck, Case No. 11-3881,

Dkt. 14 (7th Cir. Apr. 24, 2012) (“Any future suits or appeals tendered in any court of this

circuit without prepayment of all applicable fees will be rejected.”). In other words, if O’Grady

is a plaintiff in any of new cases that plaintiffs file, plaintiffs must pay the $400 fee before they

can proceed.



                                              ORDER

       IT IS ORDERED that:

       1. Plaintiffs’ motions regarding documents, extensions of time, and leave to file
          amended complaints, Dkts. 101, 102, 103, 104, 105, 106, 107, 109, and 110, are
          DENIED.


                                                 4
2. Plaintiffs may have until July 9, 2019, to respond to this order as directed in the
   opinion above. If plaintiffs do not respond by July 9, I will dismiss this case for failure
   to comply with a court order.

Entered June 26, 2019.

                                       BY THE COURT:

                                       /s/
                                       ________________________________________
                                       JAMES D. PETERSON
                                       District Judge




                                          5
